Dismissed and Opinion filed October 3, 2002








Dismissed and Opinion filed October 3, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00938-CR
____________
 
HENRY ANTHONY RODRIGUEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 240th District Court
Fort
Bend County, Texas
Trial
Court Cause No. 32,811
 

 
M E M O R A N D U M  O P I N I O N
After a guilty plea, appellant was convicted on July 11,
2000, of the offense of possession of a controlled substance and sentenced to
10 years= confinement in the Texas Department
of Criminal Justice, Institutional Division (TDCJ-ID).  The sentence was suspended and appellant was
placed on adult probation for a period of 10 years.  On July 31, 2000, the State moved to revoke
probation.  Appellant pled guilty and on
October 24, 2000, the trial court  sentenced appellant to 5 years= confinement in TDCJ-ID.  No motion for new trial was filed.  Appellant=s notice of appeal was not filed
until August 29, 2002.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If
an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed October 3, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).